            Case 6:20-cv-00938 Document 1 Filed 10/09/20 Page 1 of 22




                       UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION


  AERITAS, LLC,

               Plaintiff                               Case No. 6:20-cv-00938


               v.                                      JURY TRIAL DEMANDED


  DARDEN RESTAURANTS, INC.

               Defendant




            AMENDED COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Aeritas, LLC (“Aeritas” or “Plaintiff”) files this Complaint for patent

infringement against Darden Restaurants, Inc. (“Darden Restaurants” or “Defendant”),

and alleges as follows:

                               NATURE OF THE ACTION

       1.     This is an action for patent infringement arising under 35 U.S.C. § 1 et seq.

                                         PARTIES

       2.     Aeritas is a limited liability company organized and existing under the laws

of the State of Texas with its principal place of business in Dallas, Texas.

       3.     Upon information and belief, Darden Restaurants, is a corporation

organized and existing under the laws of the State of Florida with a principal place of

business at 1000 Darden Center Dr Orlando, Florida 32837.               Defendant operates

businesses in multiple locations in this jurisdiction including, but not limited to at in this

judicial district at 32837.
            Case 6:20-cv-00938 Document 1 Filed 10/09/20 Page 2 of 22




                              JURISDICTION AND VENUE

       4.     This Court has original jurisdiction over the subject matter of this action

pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       5.     Upon information and belief, Defendant is subject to personal jurisdiction

of this Court based upon it having regularly conducted business, including the acts

complained of herein, within the State of Texas and this judicial district and/or deriving

substantial revenue from goods and services provided to individuals in Texas and in this

District.

       6.     Venue is proper in this District under 28 U.S.C. §§ 1391 and 1400 because

Defendant has committed acts of infringement and has regular and established places of

business in this judicial district.

                     OVERVIEW OF THE OLIVE GARDEN APP

       7.     Defendant provides for its customers use the Olive Garden App, which is

available for use with iOS and Android devices:




Amended COMPLAINT FOR PATENT INFRINGEMENT                                         PAGE | 2
           Case 6:20-cv-00938 Document 1 Filed 10/09/20 Page 3 of 22




https://apps.apple.com/us/app/olive-garden-italian-kitchen/id1067313166




Amended COMPLAINT FOR PATENT INFRINGEMENT                                 PAGE | 3
           Case 6:20-cv-00938 Document 1 Filed 10/09/20 Page 4 of 22




https://play.google.com/store/apps/details?id=com.darden.mobile.olivegarden&hl=en_US

      8.     The Olive Garden App relies on a remote server to function, which executes

programming instructions to provide a rules engine.




Amended COMPLAINT FOR PATENT INFRINGEMENT                                      PAGE | 4
            Case 6:20-cv-00938 Document 1 Filed 10/09/20 Page 5 of 22




                                                          `

       9.     The Olive Garden App provides an indication of permission to provide the

mobile device a notification with an associated notification criterion.




https://developer.android.com/guide/topics/permissions/requesting.html




https://developer.android.com/guide/topics/permissions/normal-permissions.html




Amended COMPLAINT FOR PATENT INFRINGEMENT                                        PAGE | 5
             Case 6:20-cv-00938 Document 1 Filed 10/09/20 Page 6 of 22




       10.    In order to operate properly, the Olive Garden server obtains permission to

access the mobile device’s location.




Amended COMPLAINT FOR PATENT INFRINGEMENT                                        PAGE | 6
            Case 6:20-cv-00938 Document 1 Filed 10/09/20 Page 7 of 22




      11.    If the user’s device is located near an Olive Garden location that does not

have any Join Wait list availability, the Olive Garden App provides a notification that

the user must select a new location.




Amended COMPLAINT FOR PATENT INFRINGEMENT                                       PAGE | 7
            Case 6:20-cv-00938 Document 1 Filed 10/09/20 Page 8 of 22




      12.    After the user’s device receives a notification, the Olive Garden server

receives additional data in the form of a touchscreen input.




      13.    After tapping on a notification option, the Olive Garden App displays a map

of restaurant locations based on retrieved information.




Amended COMPLAINT FOR PATENT INFRINGEMENT                                       PAGE | 8
             Case 6:20-cv-00938 Document 1 Filed 10/09/20 Page 9 of 22




       14.    When the user selects an Olive Garden location that is not accepting the

user to Join the Wait List, the Olive Garden App provides the user a visual notification

indicating the user must find a different location.




Amended COMPLAINT FOR PATENT INFRINGEMENT                                       PAGE | 9
            Case 6:20-cv-00938 Document 1 Filed 10/09/20 Page 10 of 22




      15.     The Olive Garden App stores data on items the user has expressed interest,

such as favorite locations and stores data.




      16.     The Olive Garden App stores data associated with one or more inventory

attributes, such as whether there is any wait at a restaurant.




Amended COMPLAINT FOR PATENT INFRINGEMENT                                      PAGE | 10
             Case 6:20-cv-00938 Document 1 Filed 10/09/20 Page 11 of 22




       17.     The Olive Garden App includes notification criteria that define when

notifications are to be delivered to the user’s device, including an email notification.




Amended COMPLAINT FOR PATENT INFRINGEMENT                                          PAGE | 11
             Case 6:20-cv-00938 Document 1 Filed 10/09/20 Page 12 of 22




       18.     The Olive Garden App generates a message for delivery to the user’s device

if a matching rule is triggered and a notification criteria is met.




       19.     The Olive Garden App generates a message that identifies available

favorite locations that are open and is accepting online orders.




Amended COMPLAINT FOR PATENT INFRINGEMENT                                       PAGE | 12
            Case 6:20-cv-00938 Document 1 Filed 10/09/20 Page 13 of 22




      20.     If the appropriate criteria are met, the Olive Garden App delivers an

appropriate message to the user’s device.




Amended COMPLAINT FOR PATENT INFRINGEMENT                                  PAGE | 13
             Case 6:20-cv-00938 Document 1 Filed 10/09/20 Page 14 of 22




                                     COUNT I
                     (Infringement of U.S. Patent No. 8,055,285)

       21.     Aeritas incorporates paragraphs 1 through 20 as though fully set forth

herein.

       22.     Plaintiff is the owner, by assignment, of U.S. Patent No. 8,055,285 (the

“’285 Patent”), entitled MIXED-MODE INTERACTION, which issued on November 8,

2011. A copy of the ’285 Patent is attached as Exhibit PX-285.

       23.     The ’285 Patent is valid, enforceable, and was duly issued in full compliance

with Title 35 of the United States Code.

       24.     Defendant has been and is now infringing one or more claims of the ’285

Patent under 35 U.S.C. § 271 by making and using the Olive Garden App with users’ iOS

and Android devices and the Olive Garden server in the United States without authority.

       25.     Defendant has also infringed the ’285 Patent by encouraging users of the

Olive Garden App to use the user’s iOS or Android devices with the Olive Garden App to

practice the claims of the ’285 Patent.

       26.     Claim 1 recites:

               1.    A method, comprising:

                      at a first time, receiving and storing an input in a user profile in a

                             database, the input comprising consumer interest data;

                      at a second time distinct from the first time, obtaining data

                             identifying a current location of the mobile communication

                             device;

                      based on the input stored in the user profile and the current

                             location of the mobile communication device, initiating a


Amended COMPLAINT FOR PATENT INFRINGEMENT                                           PAGE | 14
            Case 6:20-cv-00938 Document 1 Filed 10/09/20 Page 15 of 22




                            search to locate information pertinent to the input;

                     receiving results derived from the search; and

                     in response to the input and the search, delivering, by a

                            notification server, information to the mobile

                            communications device.

      27.     More particularly, Defendant infringes at least claim 1 of the ’285 Patent.

Defendant receives and stores an input in a user profile in a database, the input

comprising consumer interest data. At a second time, data identifying a current location

of the mobile communications device on which the Accused Instrumentality is installed

is obtained. Based on the input and location, Defendant performs a search to locate

pertinent information (e.g., nearby restaurants) and receive the results of such search,

distance from mobile device. Defendant then provides the information to the mobile

communications device.

      28.     Aeritas has been damaged by Defendant’s infringing activities.

                                   COUNT II
                    (Infringement of U.S. Patent No. 9,390,435)

      29.     Aeritas incorporates paragraphs 1 through 20 as though fully set forth

herein.

      30.     Plaintiff is the owner, by assignment, of U.S. Patent No. 9,390,435 (the

“’435 Patent”), entitled MIXED-MODE INTERACTION, which issued on June 12, 2016.

A copy of the ’435 Patent is attached as Exhibit PX-435.

      31.     The ’435 Patent is valid, enforceable, and was duly issued in full compliance

with Title 35 of the United States Code.




Amended COMPLAINT FOR PATENT INFRINGEMENT                                          PAGE | 15
             Case 6:20-cv-00938 Document 1 Filed 10/09/20 Page 16 of 22




       32.     Defendant has been and is now infringing one or more claims of the ’435

Patent under 35 U.S.C. § 271 by making and using the Olive Garden App with users’ iOS

and Android devices and the servers in the United States without authority.

       33.     Defendant has also infringed the ’435 Patent by encouraging users of the

Olive Garden App to use the user’s iOS or Android devices with the Olive Garden App to

practice the claims of the ’435 Patent.

       34.     Claim 1 recites:

               1.    Apparatus, comprising:

                     a processor;

                     computer memory holding computer program instructions to:

                     receive first data indicating a permission to provide a mobile device

                            user a notification, the notification having an associated

                            notification criteria;

                     at a given time, determine a location of a mobile device;

                     based at least in part on a determined location of the mobile device

                            and the notification criteria, to provide to the mobile device

                            the notification, the notification being associated at the

                            mobile device with one of: an audible, visual and tactile

                            alert;

                     receive second data as a result of an input being received at the

                            mobile device following the notification;

                     retrieve information associated with the input and the determined

                            location of the mobile device; and



Amended COMPLAINT FOR PATENT INFRINGEMENT                                          PAGE | 16
             Case 6:20-cv-00938 Document 1 Filed 10/09/20 Page 17 of 22




                       provide to the mobile device a response to the input, the response

                              based on the retrieved information.

       35.      More particularly, Defendant infringes at least claim 1 of the ’435 Patent.

On information and belief, Defendant employs a processor and computer memory holding

computer program instructions to perform the functions described above. Defendant

receives data indicating permission to provide a notification to a mobile device user in

accordance with notification criteria. At a given time, Defendant determines the location

of the mobile device. Based on the location and notification criteria, Defendant provides

at least a visual alert notification. Defendant receives second data as a result of an input

being received at the mobile device, retrieves information associated with the input and

location, and provides responsive information to the mobile device (e.g., restaurant

information).

       36.      Aeritas has been damaged by Defendant’s infringing activities.

                                     COUNT III
                      (Infringement of U.S. Patent No. 9,888,107)

       37.      Aeritas incorporates paragraphs 1 through 20 as though fully set forth

herein.

       38.      Plaintiff is the owner, by assignment, of U.S. Patent No. 9,888,107 (the

“’107 Patent”), entitled MIXED-MODE INTERACTION, which issued on February 6,

2018. A copy of the ’107 Patent is attached as Exhibit PX-107.

       39.      The ’107 Patent is valid, enforceable, and was duly issued in full compliance

with Title 35 of the United States Code.

       40.      Defendant has been and is now infringing one or more claims of the ’107

Patent under 35 U.S.C. § 271 by making and using the Olive Garden App with users’ iOS


Amended COMPLAINT FOR PATENT INFRINGEMENT                                           PAGE | 17
             Case 6:20-cv-00938 Document 1 Filed 10/09/20 Page 18 of 22




and Android devices and the Olive Garden servers in the United States without

authority.

       41.     Defendant has also infringed the ’107 Patent by encouraging users of the

Olive Garden App to use the user’s iOS or Android devices with the Olive Garden App to

practice the claims of the ’107 Patent.

       42.     Claim 5 recites:

               5.    Apparatus, comprising:

                     a processor;

                     computer memory holding computer program instructions to:

                     receive first data indicating a permission to provide a mobile device

                            user a notification, the notification having an associated

                            notification criteria;

                     at a given time, determine a location of a mobile device;

                     based at least in part on a determined location of the mobile device

                            and the notification criteria, to provide to the mobile device

                            the notification, the notification being associated at the

                            mobile device with one of: an audible, visual and tactile alert;

                     receive second data as a result of an input being received at the

                            mobile device following the notification;

                     retrieve information associated with the input and the determined

                            location of the mobile device; and

                     provide to the mobile device a response to the input, the response

                            based on the retrieved information;



Amended COMPLAINT FOR PATENT INFRINGEMENT                                         PAGE | 18
             Case 6:20-cv-00938 Document 1 Filed 10/09/20 Page 19 of 22




                      wherein the computer program instructions comprise a rules engine

                              that comprises first and second components, a first

                              component that evaluates the notification criteria, and a

                              second component that executes notification rules.

       43.     More particularly, Defendant infringes at least claim 5 of the ’107 Patent.

On information and belief, Defendant employs a processor and computer memory holding

computer program instructions to perform the functions described above. Defendant

receives data indicating permission to provide a notification to a mobile device user in

accordance with notification criteria. At a given time, Defendant determines the location

of the mobile device. Based on the location and notification criteria, Defendant provides

at least a visual alert notification. Defendant receives second data as a result of an input

being received at the mobile device, retrieves information associated with the input and

location, and provides responsive information to the mobile device. On information and

belief, the program instructions include first and second components of a rules engine to

evaluate notification criteria and execute notification rules.

       44.     Aeritas has been damaged by Defendant’s infringing activities.

                                     COUNT IV
                     (Infringement of U.S. Patent No. 10,362,160)

       45.     Aeritas incorporates paragraphs 1 through 20 as though fully set forth herein.

       46.     Plaintiff is the owner, by assignment, of U.S. Patent No. 10,362,160 (the

“’160 Patent”), entitled MIXED-MODE INTERACTION, which issued on July 23, 2019.

A copy of the ’160 Patent is attached as Exhibit PX-160.

       47.     The ’160 Patent is valid, enforceable, and was duly issued in full compliance

with Title 35 of the United States Code.


Amended COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 19
             Case 6:20-cv-00938 Document 1 Filed 10/09/20 Page 20 of 22




       48.     Defendant has been and is now infringing one or more claims of the ’160

Patent under 35 U.S.C. § 271 by making and using the Olive Garden App with users’ iOS

and Android devices and the Olive Garden servers in the United States without

authority.

       49.     Defendant has also infringed the ’160 Patent by encouraging users of the

Olive Garden App to use the user’s iOS or Android devices with the Olive Garden App to

practice the claims of the ’160 Patent.

       50.     Claim 1 recites:

               1.    Apparatus, comprising:

                     a processor;

                     computer memory holding computer program instructions to:

                     receive first data indicating a permission to provide a mobile device

                            user a notification, the notification having an associated

                            notification criteria;

                     at a given time, receive information identifying a determined

                            location of a mobile device;

                     based at least in part on a determined location of the mobile device

                            and the notification criteria, to provide to the mobile device

                            the notification, the notification being associated at the

                            mobile device with one of: an audible, visual and tactile

                            alert;

                     receive second data as a result of an input being received at the

                            mobile device following the notification;



Amended COMPLAINT FOR PATENT INFRINGEMENT                                          PAGE | 20
             Case 6:20-cv-00938 Document 1 Filed 10/09/20 Page 21 of 22




                      retrieve information associated with the input and the determined

                             location of the mobile device; and

                      provide to the mobile device a response to the input, the response

                             based on the retrieved information.

       51.     More particularly, Defendant infringes at least claim 1 of the ’160 Patent.

On information and belief, Defendant employs a processor and computer memory holding

computer program instructions to perform the functions described above. Defendant

receives data indicating permission to provide a notification to a mobile device user in

accordance with notification criteria. At a given time, Defendant determines the location

of the mobile device. Based on the location and notification criteria, Defendant provides

at least a visual alert notification, retrieves information associated with the input and

location, and provides responsive information to the mobile device. On information and

belief, the program instructions include first and second components of a rules engine to

evaluate notification criteria and execute notification rules.

       52.     Aeritas has been damaged by Defendant’s infringing activities.

                                 PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests the Court enter judgment against

Defendant:

       1.      declaring that the Defendant has infringed the ’285, the ’435, the ’107,

               and the ’160 Patents;

       2.      awarding Plaintiff its damages suffered as a result of Defendant’s

               infringement of the ’285, the ’435, the ’107, and the ’160 Patents;

       3.      awarding Plaintiff its costs, attorneys’ fees, expenses, and interest; and

       4.      granting Plaintiff such further relief as the Court finds appropriate.
Amended COMPLAINT FOR PATENT INFRINGEMENT                                            PAGE | 21
          Case 6:20-cv-00938 Document 1 Filed 10/09/20 Page 22 of 22




                                  JURY DEMAND

      Plaintiff demands trial by jury, Under Fed. R. Civ. P. 38.



      Dated: October 9, 2020                   Respectfully submitted,

                                               /s/ Raymond W. Mort, III
                                               Raymond W. Mort, III
                                               Texas State Bar No. 00791308
                                               raymort@austinlaw.com

                                               THE MORT LAW FIRM, PLLC
                                               100 Congress Ave, Suite 2000
                                               Austin, Texas 78701
                                               Tel/Fax: (512) 865-7950

                                               ATTORNEYS FOR PLAINTIFF
                                               AERITAS, LLC




Amended COMPLAINT FOR PATENT INFRINGEMENT                                     PAGE | 22
